PER CURIAM
Defendant appeals her conviction for possession of a controlled substance, ORS 475.992 (2003), arguing that the trial court erred in denying her motion to suppress evidence. She argues that she was unlawfully stopped when a police officer obtained her identification, performed a records check, had her empty her pockets, questioned her, and eventually sought and received consent to search her vehicle. The state concedes that the facts of this case are not materially distinguishable from those in State v. Hall, 339 Or 7, 115 P3d 908 (2005), and, based on that case, concedes that the trial court erred in denying defendant’s motion to suppress. We agree that the present case is not materially distinguishable from Hall and therefore accept the state’s concession.
Reversed and remanded for new trial.